Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 05/31/2022. Claims 1, 5-6, 10-11 and 15 are currently pending. Claims 2-4, 7-9 and 12-14 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/730,440, filed 12/30/2019, claims Priority from Provisional Application 62786279, filed 12/28/2018.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
Regarding remarks on the objection to the claims, the amendment accompanied is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 USC 101, applicant's amendments accompanied with arguments have been fully considered but they are not persuasive because of the following reason.
 Applicant argues (see pg. 7 line 4 from the bottom – pg. 9 line 3) that claim 6 of Abele recited in the PTO May 2017 Interim Eligibility Quick Reference sheet is determined as patent eligible because the claim 6 is supported by the specification that an X-ray CAT scanner must have been used for the X-ray attenuation data. The current claim 1 is similar to claim 6 of Abele because seismic survey is tomographic scanning, where difference is that instead of scanning a patient, the seismic survey sans the earth. Therefore, the current claim 1 should be treated as patent eligible like claim 6 of Abele.
Examiner respectfully submits that Applicant is citing outdated guidance. The federal registrar (Vol. 84, No. 4, https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) makes is clear that the 2019 guidance supersedes any previous Eligibility Quick Reference guides:
This 2019 Revised Patent Subject Matter Eligibility Guidance also supersedes all versions of the USPTO’s ‘‘Eligibility Quick Reference Sheet Identifying Abstract Ideas’’ (first issued in July 2015 and updated most recently in July 2018). Eligibility-related guidance issued prior to the Ninth Edition, R–08.2017, of the MPEP (published Jan. 2018) should not be relied upon.
According to the latest PEG (Patent Eligibility Guideline), i.e. 2019 PEG October Update, Examiner cannot locate the additional elements in the amended claims which indicate integration of the judicial exception into a practical application and help overcome current rejections at step 2A prong2.  Therefore, the rejections are maintained.
Regarding arguments on the rejections under 35 U.S.C. §103, amendment of independent claims by incorporating the dependent claims which were indicated as allowable subject matter is accepted and the previous rejections are withdrawn.
Claim Objections
	Claims 1, 5-6, 10-11 and 15 are objected to because of the following informalities:  As per claims 1, 6, and 11, the limitation “J = ||Gm - d||2 +2||TV(m)||p + z||STS(m)||p Equation (3)” should be replaced with “J = ||Gm - d||2 +2||TV(m)||p + z||STS(m)||p” by removing unnecessary phrase “Equation (3)” for clarity.
As per claims 5, 10 and 15, claims are also objected because base claims 1, 6 and 11 are objected. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 10-11 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for seismic processing, comprising: (1.A)
receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area; (1.B)
creating an image model by migration in time or in depth using a two-way acoustic wave equation from the seismic data; (1.C)
updating the image model, wherein the step of updating the image model further comprises the substeps of: (1.D)
calculating forward wave propagation using the two-way acoustic wave equation to create synthetic data using a current image model; (1.E)
comparing the synthetic data and the received seismic data; (1.F)
when a difference between the synthetic data and the received seismic data exceeds a pre-determined value, calculating a total variation regularization operator and structure tensor regularization operator using the current image model; (1.G)
computing wavefield back-propagation and constructing a new gradient with the calculated structure tensor operator and the total variation regularization operator;
and obtaining an update of the current image model, (1.H)
wherein the total variation regularization operator is

            
                ∇
                T
                V
                
                    
                        m
                    
                
                =
                 
                -
                ∇
                ∙
                
                    
                        
                            
                                ∇
                                m
                            
                            
                                
                                    
                                        ∇
                                        m
                                    
                                
                            
                        
                    
                
            
         , where m is the current image model,
wherein the structure tensor regularization operation is             
                ∇
                S
                T
                S
                
                    
                        m
                    
                
                -
                d
                i
                v
                 
                (
                H
                ∇
                m
                )
            
        , wherein H is a structure tensor based diffusion function and div is divergence operator,
wherein the substep of computing wavefield back-propagation and constructing a new gradient with the calculated structure tensor operator and the total variation regularization operator is performed by calculating a derivative of             
                
                    
                        ∂
                        J
                    
                    
                        ∂
                        m
                    
                
            
        , wherein 
	J = ||Gm - d||2 +2||TV(m)||p + z||STS(m)||p Equation (3) 
wherein II.I| represents L2 norm, d is the received seismic data, and p is a norm that ranges from 1 to 2. (1.J)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitations/steps (1.C) - (1.D), (1.H) and (1JU) are treated by the Examiner as belonging to Mathematical Concept grouping as limitations describe mathematical equation, mathematical computation or mathematical relationship while highlighted limitations/steps (1.E) and (1.F)-(1.G) are treated as combination of Mental Process grouping and Mathematical grouping as the limitation include human judgement, observation or evaluation combined with mathematical calculation.
The image model in (1.C) is a mathematical abstract representation of image and shows a relationship between seismic data and migration propagation operator using equation [0006]. Updating the image model in (1.D) and (1.H) is achieved by solving an equation according to an optimization method [0024].

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A method for seismic processing”, “receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area”;
In Claim 6: “A computing apparatus”, “one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations”;
In Claim 11: “A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations”;
As per claim 1, the additional element in the preamble “A method for seismic processing” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area” represents a standard data collection step using general receivers and sources in the art and only adds insignificant extra solution activity to the judicial exception. The limitations/elements “seismic receivers”, “seismic sources” and “subterranean area” represents general objects in the art and they are not particular.
As per claim 6, the additional element in the preamble “A computing apparatus is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations” represent general computing hardware components and they are not particular.
As per claim 11, the additional element in the preamble “A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to particular operations and the limitations/elements “computer-readable medium” and “processor” are general computing hardware components and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps or elements in the art according to the prior art of record. (See Zhang, Wang, Gao and Williamson and etc. in the list of prior art cited below)
	Claims 1, 5-6, 10-11 and 15, therefore, are not patent eligible.

Allowable Subject Matter
	Claims 1, 6 and 11 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 1, the closest prior art of record, Zhang, Wang, Gao and Gao ‘492, either singularly or in combination, fail to anticipate or render obvious limitations “calculating a derivative of ∂J/∂m, wherein 
	J = ||Gm - d||2 +2||TV(m)||p + z||STS(m)||p Equation (3) 
wherein II.I| represents L2 norm, d is the received seismic data, and p is a norm that ranges from 1 to 2” in combination with other limitations.

Zhang discloses
	A method for seismic processing (a method for … seismic data … migration process [abs, 0015-0016]), comprising:
	receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area; (receiving measured seismic data d of the subsurface [abs, 0015], receivers [0040], multiple sources [0052])
	creating an image model by migration in time or in depth using a two-way acoustic wave equation from the seismic data; (a profile ‘image’ of the geophysical structure [0002], RTM ‘Revers Time Migration’ imaging conditions, image contains amplitude distortions caused by RTM crosstalk artifacts, two-way RTM [0009-0011], acoustic wave equations [0041, equations 4a and 4b])
	updating the image model (correlative least-squares RTM ‘CLSRTM’ … ‘’’ leads to improved image quality [0037], acoustic wave equations [0041, equations 4a and 4b]), wherein the step of updating the image model further comprises the substeps of:
	calculating forward wave propagation using the two-way acoustic wave equation to create synthetic data using a current image model; (simulated seismic data , forward modeling operator L, [0038, equation 1], acoustic wave equations [0041, equations 4a and 4b]), 
	comparing the synthetic data and the received seismic data; (difference between the forward modeled data Lm and the recorded data d [0039, eq. 3])
	a difference between the synthetic data and the received seismic data, (measure the closeness between the simulated data and the seismic data, evaluate the above-noted closeness, a cross-correlation-based objective function E may be introduced [0045])

Zhang further discloses computing wavefield back-propagation and constructing a new gradient (RTM imaging conditions, backward-propagated receiver wavefield [0011], the optimal solution is achieved when objective function E(r) reaches its minimum ‘or maximum’ [0045], matched using the gradient calculated [0048, Fig. 2], another objective function E may be selected, a gradient … of the objective function may be calculated … for calculating optimal image[0060]) when the difference between the synthetic data and the received seismic data are evaluated and need to be worked on to make them closer (evaluate the above-noted closeness, a cross-correlation-based objective function E may be introduced [0045]) and 
	obtaining an update of the current image model. (calculating optimal image [0060] updating … inverted image, objective function E is checked, stopping criterion,  final image [0063]) .

However, Zhang is silent regarding the above allowable limitations.

Wang discloses image enhancement method using a fusion structure tensor and local total variation image denoising method for constructing gradient operator (the structure tensor with a local total variation image denoising method, smoothing, gradient operator [claim 3, pg. 10]).

Wang discloses an equation for E(u) [0076, eq. 1 in 0082], but is silent regarding the above allowable limitations.

Gao ‘274 discloses an equation for J(u) [0074], but does not explicitly disclose the above equation.

As per claim 6, Zhang discloses 
	A computing apparatus, comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (processing device, processors, software, storage device [0069, Fig. 14])

However, the combined prior art fails to disclose the above allowable limitations as explained in claim 1 above.

As per claim 11, Zhang discloses 
	A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations (software, storage device … connected to processor [0069, Fig. 14])
	
However, the combined prior art fails to disclose the above allowable limitations as explained in claim 1 above.

As per claims 5, 10 and 15, claims would be also allowable because base claims 1, 6 and 11 would be allowable.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Williamson (P. Williamson and et al, “Regularization of Wave-Equation Migration Velocity Analysis By Structure-Oriented Smoothing”, 2011 SEG Annual Meeting, San Antonio, Texas, September 2011) discloses computing wavefield back-propagation and constructing a new gradient considering tensor guided smoothing technique solving a classical regularized least square problem (wave equation migration … analysis [pg. 3877 right col bottom], calculating the gradient and applying a steepest descents [pg. 3878 left col top], gradient thus obtained typically contains strong sub-vertical features due to the nature of the DSO objective function and the inevitable irregularities of the image gathers, inversion is also stabilized by smoothing [pg. 3878 left col middle], regularize FWI [pg. 3878 left col bottom], solving a classical regularized least square problem [pg. 3878 right col middle], tensor-guided smoothing can stabilize and regularize FWI [pg. 3877 right col]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865